DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-6, 8-12 and 16-20 are pending.
	Claims 2, 7, and 13-15 are cancelled by Applicant. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/10/21 and 3/11/21 was filed after the mailing date of the RCE on 7/2/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
	In response to the argument (pg.8), regarding fingerprint image sensor, where Thompson do not mention identifying/authenticating a user according to the scanned fingerprint information:
	Examiner would like note, the identifying/authenticating the user according to the fingerprint information where the claim broadly limits “the scanned fingerprint information to the primary control chip to enable the primary control chip to identify the fingerprint information and unlock the terminal device upon successful, such that the user successfully logs into the terminal device”. The claimed invention do not technically authenticate the user per se, but rather identifies the fingerprint information to unlock 

	In response to the argument (pg.9), regarding the detecting periodically…in the standby state:
In Lien, there is a sensor that senses contact of a finger to detect and determine whether the object being sensed comprises a finger of a live human being where the biometric authentication system comprise the wake on event logic being is configured to cause the commencement of the bona fides analysis when the wake on event logic senses an object in the vicinity of the sensor, or in contact with the sensor and before the button is depressed or in contact with the sensor and upon or after the button being depressed [Lien: col.2, lines 12-34]. Thus, whether coming into contact or depressing something is a form of a touch operation that is detected upon a touch/depress at some point in time. Lien in terms of detecting, by a fingerprint scanning module of the terminal 
Accordingly, claims 6 and 16 remain rejected under the Lien and Thompson combination as these claims are similar to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, 8-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien, et al. [US 9,251,329] in view of Thompson, et al [US 9,208,371].
Claim 1:  	Lien, et al. teaches a method for logging into a terminal device based on fingerprint identification in a standby state, comprising: 
**detecting periodically [**as rejected under a secondary reference, discussion below], by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode, whether a user performs a touch operation or not [Lien: col.1, lines 30-42 and col.5, lines 3-10; detecting by the signals received from the sensor either in off or sleep standby mode. The sleep or standby mode is the low power consumption working mode, as standby mode is still on and readily available in low power] on the terminal device in the standby state; [Lien: col.5, lines 48-54 and FIG.5; low power consumption is relative, thus, can broadly be interpreted as a certain amount or some amount, or minimal/minimum of power. As such, low power consumption mode can be in a standby state, sleep mode, or before awaken state. More example of enabling touch operation detection in low power consumption mode - col.7, lines 10-45, col.8, lines 40-col.9, line 25, col.10, lines 20-50] 
scanning, when the touch operation is detected, fingerprint information input by the user; [Lien: col.4, lines 45-55 and col.9, lines 20-25]
when the fingerprint information is scanned, awaking a primary control chip [Lien: col.4, lines 25-38 and col.6, lines 21-45; a finger sensor for sensing a fingerprint image by employing a tiered wakeup strategy. The controller of the sensor receives information indicating the sensor 10 is detecting the presence of an object that may be sensed for an image, such as a finger 14, on or in the vicinity of the sensor apparatus, e.g., by the depression of the button 16, the sensor 10 may not have enough information initially to determine that there is an actual finger 14 on or in the vicinity of the sensor 10, Instead, the sensor 10, as an example, can wake a processor, such as a controller or microprocessor, e.g., a CPU in/on the sensor] and sending the scanned fingerprint information to the primary control chip to enable the primary control chip to identify the fingerprint information [col.7, line 62 - col.8, line 18] and unlock the terminal device upon successful, such that the user successfully logs into the terminal device. [Lien: col.3, lines 10-35 and col.13, lines 42-67; provides a biometric authentication system wherein a biometric image sensor provide user authentication, e.g., for controlling access to one of an electronic user device or an electronically provided service]
Lien teaches detecting by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode [Lien: col.1, lines 30-42 and col.5, lines 3-10]. Lien detects by the signals received from the sensor either in off or sleep standby mode. As such, the sleep or standby mode is the low power consumption working mode, as standby mode is still on and readily available in low power, which suggests detection is periodically for when the fingerprint scan goes out from sleep standby mode. However, Lien did not clearly include “detecting periodically”, by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode.
Thompson teaches a system and method for conserving power during navigation using a fingerprint image sensor is disclosed which may comprise receiving at a computing device fingerprint image sensor data indicative of finger position with respect to a fingerprint image sensor surface in a finger navigation mode and a second power consumption mode may comprise an alternating low power mode and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.1, lines 62-65]. The system and method may also comprise periodically energizing, via the computing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thompson with Lien to teach “detecting periodically”, by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode for the reason to allow the component being powered to carry out some subset of its usual operations, thus, to conserve power.Claim 2:  canceledClaim 3:  See Lien: col.4, line 66-col.5, line 19; discussing the method for logging into a terminal device based on fingerprint identification in a standby state according to claim [col.7, line 62 - col.8, line 18]Claim 4:  See Lien: col.5, lines 1-39; discussing the method for logging into a terminal device based on fingerprint identification in a standby state according to claim 3, wherein the touch operation on the terminal device that conforms to predetermined rules comprises a tap operation, a long-press touch operation or a short-press double-tap operation. [col.7, line 62 - col.8, line 18]Claim 5:  See Lien: col.4, lines 55-68 and col.5, lines 1-7; discussing the method for logging into a terminal device based on fingerprint identification in a standby state according to claim 3, wherein if no touch operation on the terminal device that conforms to predetermined rules is detected, the terminal device enters a period of sleep time and temporarily stops detecting whether a touch operation is performed. [col.7, line 62 - col.8, line 18]Claim 6:  	Lien, et al. teaches a system for logging into a terminal device based on fingerprint identification in a standby state, comprising a fingerprint scanning module and a primary control chip; wherein: 
the fingerprint scanning module is configured  [Lien: col.1, lines 30-42 and col.5, lines 3-10; detecting by the signals received from the sensor either in off or sleep standby mode] **to detect periodically [**as rejected under a secondary reference, discussion below] whether a user performs a touch operation or not on the terminal device in the standby state while the fingerprint scanning module is in a low power-consumption working mode in the standby state [Lien: col.5, lines 48-54 and FIG.5; low power consumption is relative, thus, can broadly be interpreted as a certain amount or some amount, or minimal/minimum of power. As such, low power consumption mode can be in a standby state, sleep mode, or before awaken state. More example of enabling touch operation detection in low power consumption mode - col.7, lines 10-45, col.8, lines 40-col.9, line 25, col.10, lines 20-50]
enter a scanning mode to scan fingerprint information input by the user upon detection of the touch operation; and [Lien: col.4, lines 45-55 and col.9, lines 20-25]
awake the primary control chip and send the scanned fingerprint information to the primary control chip; and [Lien: col.4, lines 25-38 and col.6, lines 21-45; a finger sensor for sensing a fingerprint image by employing a tiered wakeup strategy. The controller of the sensor receives information indicating the sensor 10 is detecting the presence of an object that may be sensed for an image, such as a finger 14, on or in the vicinity of the sensor apparatus, e.g., by the depression of the button 16, the sensor 10 may not have enough information initially to determine that there is an actual finger 14 on or in the vicinity of the sensor 10, Instead, the sensor 10, as an example, can wake a processor, such as a controller or microprocessor, e.g., a CPU in/on the sensor]
the primary control chip is configured to identify the scanned fingerprint information [col.7, line 62 - col.8, line 18] and unlock the terminal device upon successful identification to enable the user to log into the terminal device. [Lien: col.3, lines 10-35 and col.13, lines 42-67; provides a biometric authentication system wherein a biometric image sensor provide user authentication, e.g., for controlling access to one of an electronic user device or an electronically provided service] 
Lien teaches detecting by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode [Lien: col.1, lines 30-42 and col.5, lines 3-10]. Lien detects by the signals received from 
Thompson teaches a system and method for conserving power during navigation using a fingerprint image sensor is disclosed which may comprise receiving at a computing device fingerprint image sensor data indicative of finger position with respect to a fingerprint image sensor surface in a finger navigation mode and a second power consumption mode may comprise an alternating low power mode and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.1, lines 62-65]. The system and method may also comprise periodically energizing, via the computing device, the fingerprint image sensor, during a period of time the fingerprint image sensor is determined to be in the first navigation mode and second navigation mode [Thompson: col.2, lines 41-52]. As such, there is detection periodically, while in a low power-consumption, at a computing device fingerprint image sensor. Thompson further discloses a selection finger navigation mode and the second power consumption mode may comprise an alternating low power mode that allows for the component being so powered to carry out some subset of its usual operations, but not all, i.e., is conserving power even at that intermediate voltage, and a high power mode periodically selected to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thompson with Lien to teach “to detect periodically” whether a user performs a touch operation or not on the terminal device while the fingerprint scanning module is in a low power-consumption working mode for the reason to allow the component being powered to carry out some subset of its usual operations, thus, to conserve power.Claim 7:  CanceledClaim 8:  See Lien: col.4, line 66-col.5, line 19; discussing the system for logging into a terminal device based on fingerprint identification in a standby state according to claim 6, wherein the fingerprint scanning module is further configured to, in the standby state, detect whether the user performs the touch operation on the terminal device that conforms to predetermined rules. [col.7, line 62 - col.8, line 18]Claim 9:  See Lien: col.5, lines 1-39; discussing the system for logging into a terminal device based on fingerprint identification in a standby state according to claim 8, wherein the touch operation on the terminal device that conforms to predetermined rules comprises a tap operation, a long-press touch operation or a short-press double-tap operation. [col.7, line 62 - col.8, line 18][col.7, line 62 - col.8, line 18]Claim 11:  See Lien: col.5, lines 1-39; discussing the system for logging into a terminal device based on fingerprint identification in a standby state according to claim 6, wherein the fingerprint scanning module comprises: an annular emission electrode [Lien: col.4, lines 60-65]; a fingerprint detection electrode; an analog front-end, connected to the annular emission electrode, and configured to detect, in the standby state [Lien: col.1, lines 30-42 and col.5, lines 3-10; sleep standby mode], whether a user performs the touch operation or not on the annular emission electrode; and a fingerprint scanning unit, connected to the analog front-end [Lien: col.17, lines 1-5] and the fingerprint detection electrode, and configured to, after the analog front-end detects the touch operation performed by the user, enter the scanning mode to scan fingerprint information input by the user via the fingerprint detection electrode, awake the primary control chip and send the scanned fingerprint information to the primary control chip. [col.6, lines 21-45 and col.13, lines 42-67]Claim 12:  See Lien: col.4, lines 60-65; discussing the system for logging into a terminal device based on fingerprint identification in a standby state according to claim 11, wherein the annular emission electrode is arranged to surround the fingerprint detection electrode, and the annular emission electrode and the fingerprint detection electrode are simultaneously touchable by a finger.
Claim 16:  	Lien, et al. teaches a method for logging into a terminal device based on fingerprint identification in a standby state, comprising:
**detecting periodically [**as rejected under a secondary reference, discussion below], by a fingerprint scanning module of the terminal device [Lien: col.1, lines 30-42 and col.5, lines 3-10; detecting by the signals received from the sensor either in off or sleep standby mode] while the fingerprint scanning module is in a low power-consumption working mode, whether a user performs a touch operation or not on the terminal device in the standby state; [Lien: col.5, lines 48-54 and FIG.5; low power consumption is relative, thus, can broadly be interpreted as a certain amount or some amount, or minimal/minimum of power. As such, low power consumption mode can be in a standby state, sleep mode, or before awaken state. More example of enabling touch operation detection in low power consumption mode - col.7, lines 10-45, col.8, lines 40-col.9, line 25, col.10, lines 20-50] 
when the touch operation is detected, awaking a primary control chip and sending fingerprint information [Lien: col.4, lines 25-38 and col.6, lines 21-45; a finger sensor for sensing a fingerprint image by employing a tiered wakeup strategy. The controller of the sensor receives information indicating the sensor 10 is detecting the presence of an object that may be sensed for an image, such as a finger 14, on or in the vicinity of the sensor apparatus, e.g., by the depression of the button 16, the sensor 10 may not have enough information initially to determine that there is an actual finger 14 on or in the vicinity of the sensor 10, Instead, the sensor 10, as an example, can wake a processor, such as a controller or microprocessor, e.g., a CPU in/on the sensor], which is scanned by the fingerprint scanning module, to the primary control chip to enable the primary control chip to identify the fingerprint information [col.7, line 62 - col.8, line 18] and unlock the terminal device upon successful  [Lien: col.3, lines 10-35 and col.13, lines 42-67; provides a biometric authentication system wherein a biometric image sensor provide user authentication, e.g., for controlling access to one of an electronic user device or an electronically provided service] 
Lien teaches detecting by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode [Lien: col.1, lines 30-42 and col.5, lines 3-10]. Lien detects by the signals received from the sensor either in off or sleep standby mode. As such, the sleep or standby mode is the low power consumption working mode, as standby mode is still on and readily available in low power, which suggests detection in a low power-consumption working mode for when the fingerprint scan goes out from sleep standby mode. However, Lien did not clearly include “detecting periodically” while the fingerprint scanning module is in a low power-consumption working mode, whether a user performs a touch operation or not on the terminal device in the standby state.
Thompson teaches a system and method for conserving power during navigation using a fingerprint image sensor is disclosed which may comprise receiving at a computing device fingerprint image sensor data indicative of finger position with respect to a fingerprint image sensor surface in a finger navigation mode and a second power consumption mode may comprise an alternating low power mode and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.1, lines 62-65]. The system and method may also comprise periodically energizing, via the computing device, the fingerprint image sensor, during a period of time the fingerprint image sensor is determined to be in the first navigation mode and second navigation mode 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thompson with Lien to teach “detecting periodically” while the fingerprint scanning module is in a low power-consumption working mode, whether a user performs a touch operation or not on the terminal device in the standby state for the reason to allow the component being powered to carry out some subset of its usual operations, thus, to conserve power.Claim 17:  See Lien: col.4, line 66-col.5, line 19; discussing the method according to claim 16, wherein detecting by a fingerprint scanning module of the terminal device whether a user performs a touch operation or not in the standby state comprises: detecting by the fingerprint scanning module of the terminal device whether a user [col.7, line 62 - col.8, line 18]Claim 18:  See Lien: col.5, lines 1-39; discussing the method according to claim 17, wherein the touch operation on the terminal device that conforms to predetermined rules comprises at least one operation selected from a tap operation, a long-press touch operation and a short-press double-tap operation. [col.7, line 62 - col.8, line 18]Claim 19:  See Lien: col.4, lines 55-68 and col.5, lines 1-7; discussing the method according to claim 17, further comprising: entering, if no touch operation on the terminal device that conforms to predetermined rules is detected, a period of sleep time and temporarily stopping detecting whether a touch operation is performed. [col.7, line 62 - col.8, line 18]Claim 20:  See Lien: col.5, lines 1-39; discussing the method according to claim 16, wherein awaking the primary control chip and sending fingerprint information, which is scanned by the fingerprint scanning module, to the primary control chip comprising: scanning, by the fingerprint scanning module when the touch operation is detected, the fingerprint information input by the user; and awaking, when the fingerprint information is scanned [Lien: col.4, lines 45-55 and col.9, lines 20-25], the control chip and sending the scanned fingerprint information to the primary control chip; and identifying, by the primary control chip, the fingerprint information, and unlocking the terminal device upon successful identification, such that the user successfully logs into the terminal device. [col.6, lines 21-45 and col.13, lines 42-67]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435